Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                                March 25, 2016

The Court of Appeals hereby passes the following order:

A15A2091. TUESDAY MORNING et al. v. PICCOLO.

      We granted appellant Tuesday Morning’s application for discretionary review
of the superior court’s affirmance of a worker’s compensation award to appellee
Diana Piccolo, who fell while working at Tuesday Morning.


      Having reviewed the record, we DISMISS this appeal as improvidently
granted.

                                     Court of Appeals of the State of Georgia
                                                                          03/25/2016
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.